                        IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF KENTUCKY, LONDON DIVISION


    WILLIAM ANDERSON,                                )
                                                     )
                                Plaintiff,           )
                                                     )     Case No. 17-CV-133
            v.                                       )
                                                     )
    KNOX COUNTY, ET AL.                              )     HON. Karen K. Caldwell
                                                     )
                                Defendants.          )
                                                     )
                                                     )     JURY TRIAL DEMANDED
                                                     )



                               AGREED CONFIDENTIALITY ORDER

       The parties to this Confidentiality Order have agreed to the terms of this Order;

accordingly, it is ORDERED:

       1.        Scope. All materials produced or adduced in the course of discovery, including

initial disclosures, responses to discovery requests, deposition testimony and exhibits, and

information derived directly therefrom (hereinafter collectively "documents"), shall be subject to

this Order concerning Confidential Information as defined below. This Order is subject to the

Local Rules of this District and the Federal Rules of Civil Procedure on matters of procedure and

calculation of time periods.

       2.        Confidential Information. As used in this Order, "Confidential Information"

means information designated as "CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER" by

the producing party.




                                                1
        3.     Designation.

               (a)     A party may designate a document as Confidential Information for

protection under this Order by placing or affixing the words "CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER" on the document and on all copies in a manner that will not interfere with

the legibility of the document. As used in this Order, "copies" includes electronic images,

duplicates, extracts, summaries or descriptions that contain the Confidential Information. The

marking "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER" shall be applied prior to or

at the time of the documents are produced or disclosed. Any copies that are made of any documents

marked "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER" shall also be so marked,

except that indices, electronic databases or lists of documents that do not contain substantial

portions or images of the text of marked documents and do not otherwise disclose the substance of

the Confidential Information are not required to be marked.

               (b)     The designation of a document as Confidential Information is a certification

by an attorney that the document contains Confidential Information as defined in this order.

       4.      Depositions. Deposition testimony is protected by this Order only if designated as

"CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER" on the record at the time the

testimony is taken. Such designation shall be specific as to the portions that contain Confidential

Information. Within 30 days of receipt of the deposition transcript, a designating party may serve a

Notice of Designation to all parties of record identifying the specific portions of the transcript that

are designated Confidential Information, and thereafter those portions identified in the Notice of

Designation shall be protected under the terms of this Order.

       5.      Protection of Confidential Material.

               (a)     General Protections. Confidential Information shall not be used or disclosed

by the parties, counsel for the parties or any other persons identified in subparagraph (b) for any

purpose whatsoever other than in this litigation, including any appeal thereof.
               (b)      Limited Third-Party Disclosures. The parties and counsel for the parties

shall not disclose or permit the disclosure of any Confidential Information to any third person or

entity except as set forth in subparagraphs (1)-(9) below. Subject to these requirements, the

following categories of persons may be allowed to review Confidential Information:

                        (1)      Counsel. Counsel for the parties and employees of counsel who have

responsibility for the action;

                        (2)      Parties. Individual parties and employees of a party but only to the

extent counsel determines in good faith that the employee's assistance is reasonably necessary to

the conduct of the litigation in which the information is disclosed. No individual party or employee

of a party may retain a copy of the confidential information, rather, the party or employee of a party

may review the confidential information in the presence of counsel for the party or an employee of

counsel for the party who has responsibility for the action;

                        (3)      The Court and its personnel;

                        (4)      Court Reporters and Recorders. Court reporters and recorders

engaged for depositions;

                        (5)      Contractors. Those persons specifically engaged for the limited

purpose of making copies of documents or organizing or processing documents, including outside

vendors hired to process electronically stored documents;

                        (6)      Consultants and Experts. Consultants, investigators, or experts

employed by the parties or counsel for the parties to assist in the preparation and trial of this action;

                        (7)      Witnesses at depositions. During their depositions, witnesses in this

action to whom disclosure is reasonably necessary. Witnesses shall not retain a copy of documents

containing Confidential Information. Pages of transcribed deposition testimony or exhibits to

depositions that are designated as Confidential Information pursuant to the process set out in this
                                                   3
Order must be separately bound by the court reporter and may not be disclosed to anyone except as

permitted under this Order.

                       (8)     Author or recipient. The author or recipient of the document (not

including a person who received the document in the course of litigation); and

                       (9)     Others by Consent. Other persons only by written consent of the

producing party or upon order of the Court and on such conditions as may be agreed or ordered.

       6.      Inadvertent Failure to Designate. An inadvertent failure to designate a

document as Confidential Information does not, standing alone, waive the right to so designate the

document; provided, however, that a failure to serve a timely Notice of Designation of deposition

testimony as required by this Order, even if inadvertent, waives any protection for deposition

testimony. If a party designates a document as Confidential Information after it was initially

produced, the receiving party, on notification of the designation, must make a reasonable effort to

assure that the document is treated in accordance with the provisions of this Order. No party shall

be found to have violated this Order for failing to maintain the confidentiality of material during a

time when that material has not been designated Confidential Information, even where the failure

to so designate was inadvertent and where the material is subsequently designated Confidential

Information.

       7.      Filing of Confidential Information. This Order does not, by itself, authorize the

filing of any document under seal. Any party wishing to file a document designated as Confidential

Information in connection with a motion, brief or other submission to the Court must comply with

the Local Rules of this District.

       8.      No Greater Protection of Specific Documents. Except on privilege grounds not

addressed by this Order, no party may withhold information from discovery on the ground that it

requires protection greater than that afforded by this Order unless the party moves for an order
                                                 4
providing such special protection.

       9.      Challenges by a Party to Designation as Confidential Information. The

designation of any material or document as Confidential Information is subject to challenge by any

party. The following procedure shall apply to any such challenge.

               (a)     Meet and Confer. A party challenging the designation of Confidential

Information must do so in good faith and must begin the process by conferring directly with

counsel for the designating party. In conferring, the challenging party must explain the basis for its

belief that the confidentiality designation was not proper and must give the designating party an

opportunity to review the designated material, to reconsider the designation, and, if no change in

designation is offered, to explain the basis for the designation. The designating party must respond

to the challenge within five (5) business days.

               (b)     Judicial Intervention. A party that elects to challenge a confidentiality

designation may file and serve a motion that identifies the challenged material and sets forth in

detail the basis for the challenge. Each such motion must be accompanied by a competent

declaration that affirms that the movant has complied with the meet and confer requirements of

this procedure. The burden of persuasion in any such challenge proceeding shall be on the

designating party. Until the Court rules on the challenge, all parties shall continue to treat the

materials as Confidential Information under the terms of this Order.

       10.     Action by the Court. Applications to the Court for an order relating to materials

or documents designated Confidential Information shall be by motion. Nothing in this Order or

any action or agreement of a party under this Order limits the Court's power to make orders

concerning the disclosure of documents produced in discovery or at trial.

       11.     Use of Confidential Documents or Information at Trial. Nothing in this

Order shall be construed to affect the use of any document, material, or information in any motion,
                                                  5
at any trial, or at any hearing. A party that intends to present or that anticipates that another party

may present Confidential Information through a motion, at a hearing, or at trial shall bring that

issue to the Court's and parties' attention by motion or in a pretrial memorandum without

disclosing the Confidential Information. If the contents of such a motion or memorandum discuss,

reference, or cite to Confidential Information, then such a document must be filed under seal in

accordance with the Local Rules. The Court may thereafter make such orders as are necessary to

govern the use of such documents or information.

       12.     Confidential Information Subpoenaed or Ordered Produced in

Other Litigation.

               (a)     If a receiving party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any material or document designated in this action as

Confidential Information, the receiving party must so notify the designating party, in writing,

immediately and in no event more than three court days after receiving the subpoena or order. Such

notification must include a copy of the subpoena or court order.

               (b)     The receiving party also must immediately inform in writing the party who

caused the subpoena or order to issue in the other litigation that some or all of the material covered

by the subpoena or order is the subject of this Order. In addition, the receiving party must deliver a

copy of this Order promptly to the party in the other action that caused the subpoena to issue.

               (c)     The purpose of imposing these duties is to alert the interested persons to the

existence of this Order and to afford the designating party in this case an opportunity to try to

protect its Confidential Information in the court from which the subpoena or order issued. The

designating party shall bear the burden and the expense of seeking protection in that court of its

Confidential Information, and nothing in these provisions should be construed as authorizing or

encouraging a receiving party in this action to disobey a lawful directive from another court. The
                                                  6
obligations set forth in this paragraph remain in effect while the party has in its possession, custody

or control Confidential Information by the other party to this case.

       13.     Challenges by Members of the Public to Sealing Orders. A party or interested

member of the public has a right to challenge the sealing of particular documents that have been

filed under seal, and the party asserting confidentiality will have the burden of demonstrating the

propriety of filing under seal.

        14.    Obligations on Conclusion of Litigation.

               (a)      Order Continues in Force. Unless otherwise agreed or ordered, this Order

shall remain in force after dismissal or entry of final judgment not subject to further appeal.

               (b)     Obligations at Conclusion of Litigation. Within sixty-three days after

dismissal or entry of final judgment not subject to further appeal, all Confidential Information and

documents marked "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER" under this

Order, including copies as defined in ¶3(a), shall be returned to the producing party unless: (1) the

document has been offered into evidence or filed without restriction as to disclosure; (2) the parties

agree to destruction to the extent practicable in lieu of return; or (3) as to documents bearing the

notations, summations, or other mental impressions of the receiving party, that party elects to

destroy the documents and certifies to the producing party that it has done so.

                (c)    Retention of Work Product and one set of Filed Documents.

Notwithstanding the above requirements to return or destroy documents, counsel may retain (1)

attorney work product, including an index that refers or relates to designated Confidential

Information so long as that work product does not duplicate verbatim substantial portions of

Confidential Information, and (2) one complete set of all documents filed with the Court including

those filed under seal. Any retained Confidential Information shall continue to be protected under

this Order. An attorney may use his or her work product in subsequent litigation, provided that its
                                                  7
use does not disclose or use Confidential Information.

                (d)     Deletion of Documents filed under Seal from Electronic Case Filing (ECF)

System. Filings under seal shall be deleted from the ECF system only upon order of the Court.

       15.      Order Subject to Modification. This Order shall be subject to modification by

the Court on its own initiative or on motion of a party or any other person with standing concerning

the subject matter.

       16.      Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel of record and their law firms, the parties, and persons made subject to this Order

by its terms.

IT IS SO ORDERED.



                                                     HEREBY ORDERED:



___December 11, 2018___________                      ___________________________

                Dated                                Honorable Karen K. Caldwell




                                                 8
